DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-12 are presented for examination.
Claims 1-12 are allowed.

Invention
The Present invention teaches "Disclosed herein is a driver assistance system and a control method thereof. The driver assistance system includes a radar installed in a vehicle to detect other vehicle driving outside of the vehicle, and configured to acquire radar data comprising position information of the other vehicle, and a controller configured to calculate a risk of collision based on a relative distance of the other vehicle with respect to the vehicle. The controller generates a first region of interest partitioned along an expected driving path of the vehicle, generates a second region of interest during the vehicle moves along the expected driving path of the vehicle, when other vehicle is detected in the first region of interest, and calculates a relative distance of the other vehicle detected in the second region of interest.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1-12 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 02/24/2022, Pages 1-2.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 7 are allowed, the claims 2-6, 8-12 are also allowed based on their dependency upon the independent claims 1, 7.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Yoon (US Pat. No.: 9,802,614 B1) teaches “Methods and systems for construction zone sign detection are described. A computing device may be configured to receive a 3D point cloud of a vicinity of a road on which a vehicle is travelling. The 3D 

          NISHIMURA et al.(US Pub. No.: 2017/0210382 A1) teaches “A vehicle collision avoidance assist system, including: a forward obstacle detecting device; and a controller including an automatic braking control executing portion to execute an automatic braking control for permitting a brake apparatus to automatically operate and an avoidance control executing portion to execute, in addition to the automatic braking control, an avoidance control for pen fitting a steering apparatus to automatically operate, wherein the avoidance control executing portion is configured such that, when the forward obstacle detecting device detects, as a forward obstacle, a continuous obstacle that continuously extends diagonally forward so as to be inclined with respect to a forwardly extending centerline that forwardly extends from a center of the own vehicle, the avoidance control executing portion executes the avoidance control to enable the own vehicle to avoid the continuous obstacle such that the own vehicle travels along the continuous obstacle.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.